DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/644609 by Hering et al.
3.	Claims 1-6 and 8-11 are currently pending and have been fully considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for operating a fuel cell device wherein the “method comprising operating the fuel cell device in accordance with a quality characteristic of a fuel which is used, and determining the quality characteristic from a partial analysis of constituents of the fuel which is used”. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed method steps of operating the fuel cell and determining the quality characteristic of the fuel used from a partial analysis are well-understood, routine and conventional. Knight et al. (US 2016/0006063 A1) for example disclose [0119] a sensor assembly in a fuel cell system that can measure, determine and/or monitor any parameter characteristic indicative of the level, amount or quality of fuel used.

Claim 2 recites “the fuel cell device (10) has at least one reformer unit (30) and/or at least one fuel cell unit (12), wherein operating the fuel cell device further comprises operating the at least one reformer unit (30) and/or the at least one fuel cell unit (12) depending on the quality characteristic of the fuel which is used”, which is an abstract idea without significantly more.
Claim 3 recites “the quality characteristic corresponds to a number of potentially releasable electrons per molecule of the fuel which is used”, which is an abstract idea without significantly more.
Claim 4 recites “wherein operating the fuel cell device (10) further comprises specifying set points, wherein a first set point corresponds to a ratio between oxygen and carbon, a second set point corresponds to a fuel efficiency rating and/or a third set point corresponds to an electrical current value”, which is an abstract idea without significantly more.
Claim 5 recites “the fuel cell device (10) has an exhaust gas return (38), wherein operating the fuel cell device further comprises controlling an exhaust gas return rate in accordance with the quality characteristic”, which is an abstract idea without significantly more.
Claim 6 recites “the fuel cell device (10) has a water supply (48), wherein operating the fuel cell device further comprises controlling a water supply rate in accordance with the quality characteristic”, which is an abstract idea without significantly more.

Claim 9 recites “operating the fuel cell device (10) further comprises specifying set points, wherein a first set point corresponds to a ratio between oxygen and carbon, a second set point corresponds to a fuel efficiency rating and/or a third set point corresponds to an electrical current value”, which is an abstract idea without significantly more.
Claim 10 recites “operating the fuel cell device further comprises controlling an exhaust gas return rate in accordance with the electron configuration and in accordance with the first, second and/or third set point”, which is an abstract idea without significantly more.
Claim 11 recites “operating the fuel cell device further comprises controlling a water supply rate in accordance with the electron configuration, and in accordance with the first, second and/or third set point”, which is an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 9 recite the claim limitation “specifying set points” and later in the claims recite the limitation “and/or a third set point corresponds to an electrical current value”. Since “specifying set points” indicates multiple set points are selected, it is unclear based on the term “and/or” if the first, second and third set point is just a singular set point or if all three set points are selected. The term “or” would indicate the first, second and third set point claim limitations are in the alternative only form, which would conflict with the “specifying set points” limitation. Therefore, claims 4 and 9 are considered to be indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hottinen (WO 2012/069693 A1), provided in the Information Disclosure Statement filed 3/5/2020.

With respect to claim 2, Hottinen teaches (Figure 3) the fuel cell device comprises a reformer 107 which is operated in accordance with analyzer unit 130 for obtaining measurement information about the species of fuel that is used.
With respect to claim 4, Hottinen teaches (Page 5, Lines 28-32 and Page 6, Lines 1-6) when the fuel cell is operated, the oxygen/carbon ratio and fuel utilization rate (fuel efficiency rating) are able to be controlled by only partial fuel composition measurement.
With respect to claim 5, Hottinen teaches (Figure 3 and Page 2, Lines 13-15) operating the fuel cell device with a feedback arrangement 109 where part of the fuel gas is recirculated back to the fuel cell device (exhaust gas return).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hottinen (WO 2012/069693 A1).
In view of claims 3 and 8, although Hottinen does not explicitly recite “the quality characteristic corresponds to a number of potentially releasable electrons per molecule of fuel which is used” in claim 3 and “the quality characteristic corresponds to an electron configuration” in claim 8, Hottinen does teach (Page 6, Lines 8-15) utilizing different species of fuel in a biogas such as methane (natural gas). In view of Applicant’s specification (Pre-Grant Publication [0027-0028]), since the species of fuel used in Hottinen is similar to Applicant, one of ordinary skill in the art would have a reasonable expectation that the electron configuration of the species of fuels used are similar. Therefore, it would have been obvious to one of ordinary skill in the art to operate a fuel cell system based on the electron configuration of a species of fuel used in order to more precisely control the fuel utilization and carbon/oxygen ratios without having to analyze every species within the fuel gas which would be more time consuming.
In view of claim 9, Hottinen teaches (Page 5, Lines 28-32 and Page 6, Lines 1-6) when the fuel cell is operated, the oxygen/carbon ratio and fuel utilization rate (fuel efficiency rating) are able to be controlled by only partial fuel composition measurement.
In view of claim 10, Hottinen teaches (Figure 3 and Page 2, Lines 13-15) operating the fuel cell device with a feedback arrangement 109 where part of the fuel gas is recirculated back to the fuel cell device (exhaust gas return).

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinen (WO 2012/069693 A1), as applied to claim 1, and further in view of Kani et al. (US 2018/0006317 A1), herein referred to as Kani.
The Hottinen reference does not appear to explicitly teach the limitations of claims 6 and 11 wherein the fuel cell device further includes a water supply.
However, Kani teaches a fuel cell system and a method of operating said fuel cell system. In view of claims 6 and 11, Kani teaches [0046] a water feeder 2 that supplies water to the fuel cell stack 6 (Figure 1). 
At the time of the effective filing date of the application, it would have been obvious to modify the method of operating a fuel cell device taught by Hottinen to include the teachings of Kani directed to a fuel cell system having a water feeder in order to provide water vapor to the fuel feed path so that fuel may sufficiently be fed to the anode of the fuel cell device so that electric current is recovered during operation.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724